SUPPLEMENT Dated April 5, 2010 To the Prospectus Dated February 1, 2010 ING Select Rate Issued By ING Life Insurance and Annuity Company This supplement updates the prospectus. Please read this supplement carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-888-854-5950. For Contracts issued in the State of Utah : Right to Examine and Return this Contract  You may return the Contract within 10 days of your receipt of it, and you have up to 30 days if the Contract was issued as a replacement contract. If so returned, we will promptly pay you the Single Premium paid less any Withdrawals. Select Rate - 155772 04/05/2010
